DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/857,667 filed on 12/29/17 and does not claim foreign or domestic priority.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Response to Amendment
This office action is in response to amendments filed on 11/24/20, wherein claims 1-3 and 5-13, and 15-22, are pending and ready for examination. Claim 14 has been canceled, claim 22 has been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-13, 15 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0035246 A1, Curtis.

As to independent claim 1, Curtis teaches “A circuit, comprising: a first communication interface configured to receive first sensor data from a stationary sensor, wherein the first sensor data comprises a result of a first sensing of an environmental condition of the stationary sensor performed by the stationary sensor;” (fig 1 and 3, [abstract], wherein monitoring a performed a procedure at a certain facility including environmental conditions such as for example temperature, among other parameters, as in [0116-0117], [0152-0156]. Moreover, [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature are “stationary”/ local, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”  Whereas other sensing devices are remote, such as the data taken from drone 190 in communication with 110/185/180 as in [0152-0154]. Moreover, fig 3 the interfacing of multiple subsystem/ sensing device (local and remote) is disclosed in [0035-0044], the data to be collected via the server 120 and/or the controller of AR110/ 180/ 185 wherein multiple interface to input different data from a variety of modules/subsystems. The variety of modules/ subsystems includes but not limited to such as drone 190, robot 195, or 185 smart watch, or augmented reality device 110 itself, or 180 mobile device or the spatially located sensors any other modules/ devices applied in fig 1 and 3. 
Curtis teaches “a second communication interface configured to receive second sensor data from an unmanned aerial vehicle, wherein the second sensor data comprises a result of a second sensing of environmental condition of the stationary sensor performed by a sensor of the unmanned aerial vehicle;” ([0012] and [0152-0154], wherein the drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection, read on “second communication interface” and “local environment of the stationary sensor performed by the unmanned aerial vehicle”.)
Curtis teaches “one or more processors configured to compare the first sensor data to the second sensor data and to classify the at least one stationary sensor based on a result of the comparison.” ([0162] “central processor unit”, [0040] “controller”, “processor”, read on “one or more processors”. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0006], [0012-0013], [0120-0122], [0154], claim 22, “malfunctioning using the sensor data” wherein the determination of the sensor’s readings to determine possible failure is confirmed otherwise at least one of the sensors is not functioning properly as it provides unrelated data compared with the readings of all other sensors at that location such status reads on “classify at least one stationary sensor”. Thus, when the local spatial sensor reads high temperature, yet the pictures, temperature readings 
Note the temperature has been given as an example, yet the teaching is not limited to such parameter as any of the disclosed parameters could be applied interchangeably or in combination. [0112] “if any synchronization to a remote database is to be made, the last record from each table in the local database (e.g., each table may refer to a specific room within the facility) may update the values of all the fields within the facility's field objects. Also, as far as data analysis is concerned, an entire set of records across multiple timestamp ranges may be imported into the application from the remote database for the sake of viewing, analyzing, and reporting trends throughout time across equipment/facility components and fields.” i.e. the analysis includes multiple data sets of local and remote data sets. This note is applicable to all the rejected claims.

As to claim 2, Curtis teaches “a processor of the one or more processors is configured to instruct the at least one stationary sensor to provide the first sensor data.” ([0154-0156] wherein the local spatial sensors to monitor and detect the condition/ temperature of the defined area based on an algorithm of UGS (Unmanned Ground System)

As to claim 3, Curtis teaches “a processor of the one or more processors is configured to instruct the unmanned aerial vehicle to provide the second sensor data.” ([0152-0153] wherein the controller of AR 110 instructs and controls the UAV drone 

As to claim 5, Curtis teaches “a processor of the one or more processors is configured to: receive navigation information for the unmanned aerial vehicle, the navigation information representing a position of the at least one stationary sensor or a flight path thereto; and instruct the unmanned aerial vehicle to fly in accordance with the navigation information.” ([0012] “a controller configured to wirelessly control the drone”, and [0152-0156] “The receiver directs the aircraft's servos move the control surfaces based on pilot input” i.e. controlling the drone, includes flying navigation in order to be in a defined spatial distance from the equipment under test located based on the mapped vicinity as disclosed in [0059] of a defined hot spot/ row [0154-0156]. See [0080] “each subcomponent… its location… move the augmented view…” and [0157] “move to particular location.”; [0161] “to reach places”)

 As to claim 6, Curtis teaches “a processor of the one or more processors is configured to generate an inspection request adapted to trigger the unmanned aerial vehicle to perform the second sensing in response to the first sensing by the stationary sensor.” ([0152-0154] and [0059] wherein the testing of the drone 190 is taken via controlling device such as 110, 180, 185 of [0146-0151] and [0059] in order to determine the status of the equipment in addition to the threshold considerations of [0112-0118], [0121-0122] wherein the data confirmation to be attained, and then the functionality determination/ comparison to take place based on all of the collected data. downloaded from the robot”, the robot is another form of remote/ data collector/ sensor. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors/ first data as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status. Thus one of ordinary skill in the art would contemplate that if the temperature readings of the local spatially located sensors reads high at a certain location/ aisle/ row (hot spot), then the second sensed data on that location taken from the drone 190, such as picture (flame/ smoke) or temperature detection, and/ or smoke detection to be taken for further analysis/ comparison in order to confirm or deny the detected status of the first data set. It would have been obvious to one of ordinary skill in the art before the time of the invention to acknowledge that comparing and analyzing the two/ multiple data sets, lead to either confirm the status/ burning [0156] and an alarm to be issued [0147], [0098], or reject it (no matching data), then such condition indicates that one of the sensing subsystem is malfunctioning. See [0059] “The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein malfunctioning using the sensor data” wherein the determination of the sensor’s readings to determine possible failure is confirmed otherwise at least one of the sensors is not functioning properly as it provides unrelated data compared with the readings of all other sensors at that location. Thus, when the local spatial sensor reads high temperature, yet the pictures, temperature readings and the data of the smoke detector of the drone at that specific location, do not read the same, then the local sensor is defected.)

As to claim 7, Curtis teaches “the first sensing and the second sensing provide environmental information; wherein the environmental information comprises at least one of the following types of environmental information: temperature information, radiation information, humidity information, luminance information, wind speed information, pollution information, chemical composition information, pressure information, bionic information, electricity information, audio information, image information, or video information.” ([0098] “UPS could include its current battery voltages, currents, power levels, power quality, temperatures,”; [0152-0155] “an infra-red sensor, a camera, an ambient temperature sensor, a smoke detector, a GPS, a gyroscope, and an accelerometer.”; “temperature sensor”, “infrared radiation sensor”. Moreover, [0044] “light ambient sensor”, “proximity sensor”… Furthermore, [0156] “The sensors may include a sensor to detect a biological or chemical agent, to detect  radiation, to detect whether conductors are burning ( e.g., smell or detect certain scents), to capture regular images (e.g., high resolution camera) or thermal images (e.g., a thermal imaging or infrared camera), to detect hot and cold spots ( e.g., a temperature sensor), to detect noise frequencies that indicate a server shutdown (e.g., ultrasound sensor/instrumentation), a GPS locator”.)

As to independent claim 9, Curtis teaches “A system, comprising: a stationary sensor configured to perform a first sensing of an environment condition of the stationary sensor; an unmanned aerial vehicle comprising a sensor;”56P69477US (fig 1 and 3, [abstract], wherein monitoring a performed a procedure at a certain facility including environmental conditions such as for example temperature, among other parameters, as in [0116-0117], [0152-0156]. Moreover, [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature are “stationary”/ local, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”  Whereas other sensing devices are remote, such as the data taken from drone 190/ unmanned vehicle in communication with 110/185/180 as in [0152-0154] wherein the drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection. The variety of modules/ subsystems includes but not 
Curtis teaches “a circuit configured to trigger the stationary sensor to perform the first sensing and trigger the unmanned aerial vehicle to perform a second sensing of the environmental condition of the stationary sensor in response to the performance of the first sensing by the stationary sensor;” ([0152-0154] and [0059] wherein the testing of the drone 190 is taken via controlling device such as 110, 180, 185 of [0146-0151] and [0059] in order to determine the status of the equipment in addition to the threshold considerations of [0112-0118], [0121-0122] wherein the data confirmation to be attained, and then the functionality determination/ comparison to take place based on all of the collected data. Moreover, [0156] when a “burning” may take place based on the stationary/ spatial sensors due to the sensed temperature, then the second and/or third or more data such as pictures, IR, temperature, and/or smoke detection are taken by the drone to confirm the burning status [0152-0153] are needed/ triggered in order to confirm the accuracy of such data as in [0059]. See [0157] “downloaded from the robot”, the robot is another form of remote/ data collector/ sensor. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors/ first data as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status. Thus one of ordinary skill in the art would contemplate that if the temperature readings The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0006], [0012-0013], [0120-0122], [0154], claim 22, “malfunctioning using the sensor data” wherein the determination of the sensor’s readings to determine possible failure is confirmed otherwise at least one of the sensors is not functioning properly as it provides unrelated data compared with the readings of all other sensors at that location. Thus, when the local spatial sensor reads high temperature, yet the pictures, temperature readings and the data of the smoke detector of the drone at that specific location, do not read the same, then the local sensor is defected.)
Curtis teaches “wherein the circuit or a further circuit of the system is configured to: compare a first result of the first sensing to a second result of the second sensing and classify the stationary sensor based on a result of the comparison; wherein the controller”, “processor”, read on “circuit or a further circuit of the system”. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status. Thus one of ordinary skill in the art would contemplate that if the temperature readings of the local spatially located sensors reads high at a certain location/ aisle/ row (hot spot), then the second sensed data on that location taken from the drone 190, such as picture (flame/ smoke) or temperature detection, and/ or smoke detection to be taken for further analysis/ comparison in order to confirm or deny the detected status of the first data set. It would have been obvious to one of ordinary skill in the art before the time of the invention to acknowledge that comparing and analyzing the two/ multiple data sets, lead to either confirm the status/ burning [0156] and an alarm to be issued [0147], [0098], or reject (no matching data), then such condition indicates that one of the sensing subsystem is malfunctioning. See [0059] “The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0006], [0012-0013], [0120-0122], [0154], claim 22, “malfunctioning using the sensor data” wherein the determination of the sensor’s readings to determine possible failure is confirmed otherwise at least one of the sensors is not functioning properly as it provides unrelated data compared with the readings of all other sensors at that location such status reads on “classify at least one stationary sensor”. Thus, when the local spatial sensor reads high temperature, yet the pictures, temperature readings and the data of the smoke detector of the drone at that specific location, do not read the same, then the local sensor is defected. Furthermore, [0155-0156] since the sensed data is temperature, and similarly the temperature also sensed via the drone 190 in [0152-0153], then the one of ordinary skill in the art would contemplate that the sensors are the same type “temperature detection”.)

As to claims 10-11, Curtis teaches “the circuit of further circuits is configured to instruct the unmanned aerial vehicle to fly into a local environment of the stationary sensor. Wherein the circuit or the further circuits is configured to receive information from the unmanned aerial vehicle, the navigation information representing a position of the stationary sensor or a flight path thereto; and instruct the unmanned aerial vehicle to fly in accordance with the navigation information.” ([0012] “a controller configured to wirelessly control the drone”, and [0152-0154] “The receiver directs the aircraft's servos move the control surfaces based on pilot input” i.e. controlling the drone, includes flying navigation in order to be in a defined spatial distance from the equipment under test located based on the mapped vicinity as disclosed in [0059]. See [0080] “each subcomponent… its location… move the augmented view…” and [0157] “move to particular location.”; [0161] “to reach places
As to claim 12, Curtis teaches “the circuit of further circuits is configured to generate an inspection in response to the performance of the first sensing by the stationary sensor and wherein the inspection request is adapted to trigger the unmanned aerial vehicle to perform the second sensing of the environment condition fo the stationary sensor.” (see the rejection of claim 6 above.)

As to claim 13, Curtis teaches “wherein the stationary sensor and the sensor of the unmanned aerial vehicle are respectively configured to provide environmental information as the result of the first sensing and the result of the second sensing, and wherein the environmental information comprises at least one of the following types of environmental information: temperature information, radiation information, humidity information, luminance information, wind speed information, pollution information, chemical composition information, pressure information, bionic information, electricity information, audio information, image information, or video information.” (see the rejection of claim 6 above. Moreover, [0098] “UPS could include its current battery voltages, currents, power levels, power quality, temperatures,”; [0152-0155] “an infra-red sensor, a camera, an ambient temperature sensor, a smoke detector, a GPS, a gyroscope, and an accelerometer.”; “temperature sensor”, “infrared radiation sensor”. Moreover, [0044] “light ambient sensor”, “proximity sensor”… Furthermore, [0156] “The sensors may include a sensor to detect a biological or chemical agent, to detect  radiation, to detect whether conductors are burning ( e.g., smell or detect certain scents), to capture regular images (e.g., high resolution camera) or thermal images (e.g., a thermal imaging or infrared camera), to detect hot and cold spots ( e.g., a temperature sensor), to detect noise frequencies that indicate a server shutdown (e.g., ultrasound sensor/instrumentation), a GPS locator”.)

As to claim 15, Curtis as modified teaches “a stationary sensor device comprising: the stationary sensor; and a processor, wherein the processor is configured to perform the comparison of the first result sensing and the second result of the second sensing.” ([0155-0156] wherein the spatial sensing devices are controlled within an algorithm via UGS, and wherein the latter is controlled via 110/ or 180 as in [0153] and wherein the data could be sent to a server 120 as in [0152] wherein the data to be analyzed and compared via controller/ processors.)

As to claim 21, Curtis as modified teaches “wherein the unmanned aerial vehicle is configured to position the unmanned aerial vehicle at a location of the second sensing, such that as a sensing difference between a location of the fist sensing and the location of the second sensing is less than about 50 meters.” ([0155] and [0105] wherein the entire room to be scanned via stationary spatial sensors, one of ordinary skill in the art would contemplate that a room of cooling facility would be within the claimed range could be smaller or larger rooms/storage area, see the figs of 6-7 wherein large facility room is illustrated, and wherein it is expected to one of ordinary skill in the art based on the figure, that such room could be within the claimed range. Not to mention that the claimed range is a matter of an example of the possible range that the system could cover, yet such range of 50 meters, bears no criticality based on the specification. Moreover, the system of Curtis is capable of covering such distance one million square feet” i.e. a facility of 1000 foot =304.8 meters in length dimension of a square shape building, or it could be in a different shapes or segmented into different sub buildings each of multiple rooms, in either way the 50 meters range is within the range covered by Curtis specifically when considering that such area is divided into multiple rooms, pathways and subsections as in fig 11 and 18, thus when the drone approaches the vicinity of the hot spot of [0152-0154] and fig 11, the distance is expected by one of ordinary skill in the art, to be within the range of 50 meters within one of the defined rooms of fig 11. See [0057] “within the vicinity of a piece of equipment”; [0059] “in the nearest geometrically mapped vicinity/scope”, [0053] and [0043], “near field communication (NFC) tags that can identify a given room/ floor in the facility”, [0082] “near the equipment”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis as applied to claim 1 above, and further in view of US 2018/0239991 A1, Weller et al, hereinafter, referenced as Weller.

As to claim 8, Curtis teaches “classification of the stationary sensor indicates a level of reliability of the stationary sensor.” ([0114] wherein the results to be compared with a threshold, in order to determine any error (i.e. if the sensor is not functioning well), for example [0156] if the images of the infrared shows high temperature exceeding the burning temperature whereas the burning detector (smell or detect a certain scents are not activated) then there is an error in smell detecting sensors.)

Weller teaches “classification of the at least one stationary sensor indicates a level of reliability of the at least one stationary sensor.” (claim 1 “collected from each sensor and is based upon the reliability and performance of the sensor in comparison to the other sensors and Meta data”. Also see [0048] and [0030-0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reliability determination of Weller to be part of the comparison with threshold/previous other readings of Curtis of claims 7 and 9 in order to prevent false alarm and to increase the reliability of the system (Weller [0030-0034]). Moreover, it is inherent, that the multiple sensors such as smell detectors and temperatures detectors and IR thermal imaging devices are related to detecting burning event, i.e. it is most likely if not inherently, such arrangement of utilizing a plurality of sensors in order to detect one event, is applied in order to provide accurate and reliable outcome, (for example, if the smell device of [0156] is not activated whereas the local spatial temperature sensor reads high and exceeding the burning threshold) then it indicates that one of the sensors, is malfunctioning, and then the IR images or threshold/previous readings should be utilized within the comparison [0114] in order to determine the status) i.e. to determine the reliable readings/sensors. Yet such details, may not be expressly provided, since they are implicit upon different possible scenarios, thus are considered as inherent standardized industrial approach, or are considered as most likely expected by one of ordinary skill in the art; as one of ordinary skill in the art would contemplate and expect that such approach is applied .

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of US 2019/0188797 A1, Przechocki et al, hereinafter referenced as Przechocki. 

As to independent claim 16, Curtis teaches “A non-transitory computer-readable medium storing instructions executable by a processor to: receive first sensor data from a stationary sensor, wherein the first sensor data comprises a result of a first sensing of an environmental condition of the stationary sensor performed by the stationary sensor;”  (fig 1 and 3, [abstract], wherein monitoring a performed a procedure at a certain facility including environmental conditions such as for example temperature, among other parameters, as in [0116-0117], [0152-0156]. Moreover, [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature are “stationary”/ local, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”  
drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection, read on “second communication interface” and “local environment of the stationary sensor performed by the unmanned aerial vehicle”.)
Curtis teaches determining the status based on the status context such as time and location (timestamps/[0110-0112] and location/ hot spot [0152-0154]), and teaches that the determination is based on the threshold/ defined criterion/ [0114-0118]. Yet does not specifically disclosed modifying a predefined criterion.
Przechocki teaches “modify a predefined criterion based on first context information associated with the first sensing and second sensing information associated with the second sensing; compare the first sensor data to the second sensor data based on whether a sensing difference between the first sensor data and the second sensor data fulfills the modified predefined criterion;” ([abstract] and claim 1, monitoring of data taken form sensors located at the risk monitoring site/ first sensing, is disclosed see [0051]. Moreover, [0040], fig 11and claim 5, the sensors include “a drone sensor” or “robotic sensor”/ second sensing, “a thermal sensor/ temperature sensor”, environmental sensor device”, see [0043] “stationary and mobile sensors”. Moreover, claim 3 wherein the machine learning algorithm is applied, i.e. the adaptive signature/ threshold/ baseline is applied i.e. the criterion is modified/ correlated to the events/ corrective action of [0048-0053], reads on “modify a predefined criterion”, wherein the data is taken from multiple sensor (in combination) i.e. the data of the drone/ robotic is combined with data of the stationary/ static sensor at the site to get better confidence level. Moreover, [0062-0063] the confidence and reliability of the sensors readings is determined i.e. the comparison of multiple sensors sensing the same parameter and its related aspects, takes place, and the determination includes machine learning, i.e. the criterion/ threshold/ baseline is modified based on the machine learning instructions as in claim 14, [0099] and [0043], and the confidence means a comparison of results of a defined parameter (taken from different sensors (local and remote) in a defined time and location/ context are analyzed and compared, see fig 17 and 10, as the location and the time/ context, are associated with the analytics in order to determine the confidence level and sensors reliability. See [0052], [0043] and claim 14. “when the robotic sensor 744 is performing daily duty, the current thermal scans may be compared in substantially real-time to the baseline to detect anomalous readings.” And wherein the baseline/ threshold to be adjusted as in [0099] “some defined thresholds and may need intervention from an appropriate role. Such boundary conditions (e.g., maximum values, minimum values, a series of values over a period of time, etc.) might be built into the algorithm control 1421 aspects of the solution to both facilitate and leverage the algorithm.”)

Curtis as modified teaches “compare the first sensor data to the second sensor data based on whether a sensing difference between the first sensor data and the second sensor data fulfills the modified predefined criterion ; and classifying the stationary sensor based on a result of the comparison.” ([0162] “central processor unit”, [0040] “controller”, “processor”, read on “circuit or a further circuit of the system”. The temperature data is taken via a drone [0152-0154], in addition to the data taken from the local spatially located sensors as in [0155-0156] and [0105], are analyzed as in [0059] either to confirm the status, or to detect that a certain sensor is not functioning properly. The analysis [0151-0152], includes comparison of data of [00112-0114] i.e. the data taken from multiple sensing subsystems (local and remote) in order to determine the status. Thus one of ordinary skill in the art would contemplate that if the temperature readings of the local spatially located sensors reads high at a certain location/ aisle/ row (hot spot), then the second sensed data on that location taken from the drone 190, such The system may be configured to confirm that the equipment being looked at is what the database algorithm and visual device's representation matches.” i.e. the confirmation of the status takes place wherein readings of sensors to be confirmed by/ compared with, pictures taken by the drone, for example, yet if not, then one of the subsystem sensing device is not functioning properly. Moreover, [0006], [0012-0013], [0120-0122], [0154], claim 22, “malfunctioning using the sensor data” wherein the determination of the sensor’s readings to determine possible failure is confirmed otherwise at least one of the sensors is not functioning properly as it provides unrelated data compared with the readings of all other sensors at that location such status reads on “classify at least one stationary sensor”. Thus, when the local spatial sensor reads high temperature, yet the pictures, temperature readings and the data of the smoke detector of the drone at that specific location, do not read the same, then the local sensor is defected. Furthermore, [0155-0156] since the sensed data is temperature, and similarly the temperature also sensed via the drone 190 in [0152-0153], then the one of ordinary skill in the art would contemplate that the sensors are the same type “temperature detection”.)

As to claim 17, Curtis as modified teaches “wherein the instructions are further executable to instruct the stationary sensor to provide the first sensor data.” [0155-0157] some of the sensors/ spatial local detection sensors/ first data, detect the environmental conditions such as temperature are “stationary”/ local, “The temperature sensors can be used to detect temperature fluctuation in a data center environment to identify areas where cooling efficiency can be improved…. The UGS can utilize spatial detection sensors and algorithms to autonomously scan entire rooms.” See [0105] “Room objects may also have a collection of equipment/facility components, as mentioned previously, which is literally a collection of equipment/ facility component objects whose data collection interfaces are spatially located within that room area.”)

As to claim 18, Curtis as modified teaches “wherein the instruction are further executable to instruct the unmanned aerial vehicle to provide the second sensor data.” ([0012] and [0152-0154], wherein the drone 190 in connection with AR 110/180/ or 185 the data collected including temperature, pictures/ camera, and smoke detection, read on “second communication interface” and “local environment of the stationary sensor performed by the unmanned aerial vehicle”.)

As to claim 19, 
As to claim 20, Curtis as modified teaches “wherein the instruction are further executable to generate an inspection request in response to the performance of the first sensing by stationary sensor and wherein the inspection request is adapted to trigger the unmanned aerial vehicle to perform the second sensing of environmental condition of the stationary sensor.” (see the rejection of claim 6 above.)

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis as applied to claim 1 above, and further in view of US 2015/0304612 A1, Richards et al, hereinafter referenced as Richards.

As to claim 22, Curtis teaches “wherein the first sensing of the environmental condition of the stationary sensor is performed by the stationary sensor in accordance with a sensing routine, wherein the second sensing of the environmental condition of the stationary sensor is performed by the sensor of the unmanned aerial vehicle in accordance with an inspection routine, and wherein a processor of the one or more processors is configured to modify the sensing routine and/or the inspection routine based on the comparison.” (see the rejection of claim 1 above.)
The two routines of stationary sensing/ done by the spatially located sensors and the remote sensing routine done by a drone/ or robotic are disclosed, yet Curtis does not expressly cite that the second process is an inspection routine. However, one of ordinary skill in the art would expect that the second/third/ redundant sensing of the same aspect and equipment (temperature sensing, pictures, IR detection, smoke detection) of the same parameter such as temperature and its associated parameters 
However, if the implicit inspection routine to be challenged by the applicant, then the following rejection is applied.
Richards teaches inspection routine applied by a drone ([0032] “a helicopter drone for inspecting power lines”, [0062-0063] and [0092-0093])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known and applied within the art, the aspect of inspection routine of Richards (if it has not already been applied) to the analysis of Curtis wherein such approach would ensure providing reliable, accurate results with higher level of confidence (KSR).

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/29/2021